                  Case 2:19-cv-00676-MJP Document 1 Filed 05/06/19 Page 1 of 4




1

2

3

4

5                                         UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
6

7        NORTHWEST ADMINISTRATORS, INC.,

    8                                          Plaintiff,                   No.

    9                V.                                                     COMPLAINT TO COLLECT
                                                                            TRUST FUNDS
10
         CITY OF PACIFIC, a public entity of the
11       State of Washington,

12                                             Defendant.

13

14

i5                    Plaintiff, Northwest Administrators, inc., is an organization incorporated under

!6       the laws of the State of Washington, with its principal place of business in King

    17   County, and is the authorized administrative agency for and the assignee of the
    18
         Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
    !9
                                                                      II.
    20
                     The Western Conference of Teamsters Pension Trust Fund is an
    21

         unincorporated association operating as a Trust Fund pursuant to Section 302 of the
    22

    23   Labor Management Relations Act of 1947, as amended, to provide retirement

    24   benefits to eligible participants.

    25

    26                                                                            Reid, McCarthy, Ballew & Leahy, L.L.R
                                                                                                   ATTORNEYS AT LAW
         Complaint to Collect Funds - 1
         OWl-0199S\513lPacific CHy of 414681 7-17.lCompiMinl.doi-;>
                                                                                  100 WEST I EARRISON STREET • NORT11 TOWER, SUITE 300
                                                                                              SEATTLE WASHINGTON 98119
                                                                                       TELEPHONE: (206) 285-0464 • FAX: (206) 2S5-S925
                                                                                                         ®'{gls^'»
                   Case 2:19-cv-00676-MJP Document 1 Filed 05/06/19 Page 2 of 4




                                                                            III.
I

                      This Court has jurisdiction over the subject matter of this action under Section
2

3        502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974 ("ERISA"),

4        29 U.S.C. §1132(e)(1) and (f) and under §301 (a) of the Taft-Hartley Act, 29 U.S.C.

5
         §185(a).
6
                                                                            !V.
7
                      Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.
8
         §1132(e)(2), because the plaintiff trust fund is administered in this District.
9

                                                                            V.
10

II
                       Defendant is a public entity of the State of Washington.
12
                                                                            VI.
13

                       Defendant is bound to a coiiective bargaining agreement with Local 117 of the
14

15       International Brotherhood of Teamsters (hereinafter "Local"), under which the

16       Defendant is required to promptly and fully report for and pay monthly contributions to

17
         the Trust at specific rates for each hour of compensation (including vacations,
18
         holidays, overtime and sick leave) the Defendant pays to its employees who are
    19
         members of the bargaining unit represented by the Local. Such bargaining unit
20
         members are any, of the Defendant's part-time or fuil-time employees who perform
    21

    22   any work task covered by the Defendant's collective bargaining agreements with the

    23   Local, whether or not those employees ever actually join the Local.

    24

    25


    26                                                                             Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                   ATTORNEYS AT LAW
         Compiaint to Gollect Funds " 2
                                                                                   100 WEST HARRiSON STRICT • NORTH TOWER, SUITE 300
         Q:tf)l-0199cy>13'nui'cifc C:1y<;f414£-8?.7-17.>,Cu,T;p!aint.ducx
                                                                                              SfiATTLE, WASHINGTON 98119
                                                                                        TELEPHONE: (206) 285-04G4 • I:AX: (206)2S5-8925
                                                                                                        ©t^^ffi
                     Case 2:19-cv-00676-MJP Document 1 Filed 05/06/19 Page 3 of 4




                                                                                      VI!.
1

                         Defendant accepted the Plaintiff's Trust Agreement and Declaration and
2

3        agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent

4        and delinquentiy paid contributions due to the Trust, together with interest accruing

5        upon such delinquent contributions at varying annual rates from the first day of
6
         delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
7
         connectiors with the Defendant's unpaid obligatfons
8
                                                                                      VIE!.
9

10
                         Account Na 4U683

11                       For the employment period July 2017 through March 2018, May 2018 and

12       June 2018, Defendant failed to properly pay the total contributions due for that period
13
         as a result of a rate increase effective July 1, 2017, resulting in unpaid contributions
14
         due the Trust in the amount of $942.22. Based upon Defendant's unpaid
15
         contributions for the period July 2017 through March 2018, May 2018 and June 2018,
16

         it is further obligated to the Trust for liquidated damages in the amount of $188.44, as
17

18       well as interest accruing and attorney's fees and costs.

    19                  Account Nos. 414681 and 4_1_4682

20                       For the employment period Juiy 2017 through May 2018, Defendant failed to
    21
         properly pay the total contributions due for that period as a result of a rate increase
    22
         effective July 1, 2017, resulting in unpaid contributions due the Trust in the amount of
    23
         $9,663.00. Based upon Defendant's unpaid contributions for the period July 2017
    24

    25

    26                                                                                        Reid, McCarthy, Ballew & Lcahy, L.L.P.
                                                                                                              ATTORNEYS AT LAW
         Complaint to Coliecl Funds ' 3
         Q.\0 i.-(U99^5:13\Piirifc Cii-y .-jr 1 i 4?^ L •' -;!- -:':^7.p'9int ftocx           100 WEST HARRISON STREET • NORTi t TOWER, SUITE 300
                                                                                                          SEATTLE, WASHINGTON 98119
                                                                                                   TCI^i'HONE: (206) 285-0464 • FAX; (206)285-8925
                                                                                                                   ®^^'^
                  Case 2:19-cv-00676-MJP Document 1 Filed 05/06/19 Page 4 of 4




         through May 2018, it is further obligated to the Trust for liquidated damages in the
1

         amount of $1,932.60, as well as interest accruing and attorney's fees and costs.
2

3                   WHEREFORE, the Plaintiff prays to the Court as follows:

4                    1. That it be granted judgment against Defendant for:

5                                     a. All delinquent contributions due to the Trust;
6
                                      b. All liquidated damages and pre-judgment interest due to the
7
                                            Trust;
8
                                      c. All attorney's fees and costs incurred by the Trust in connection
    9

10
                                            with the Defendant's unpaid obligation; and

It                                    d. Such other and further relief as the Court may deem just and

12                                          equitable.

13
                     DATED this 6th day of May, 2019.
14
                                                                  Respectfully submitted,
15
                                                                  REID, MCCARTHY, BALLEW & LEAHY,
16                                                                L.L.P.


17

18

    19                                                            Russeli J. f<eidfWSBA #2560
                                                                  Attorney for Plaintiff
    20

    2t

    22

    23

    24

    25


    26                                                                               Reid, McCarthy, Ballew & Leahy, L.L.P.
                                                                                                      ATTOItNRYSATLAW
         Complaint to Coilect Funds - 4                                               100 WEST 1 [ARRiyON STREET * NORTH TOWER, SUITE 300
         Q:\01-01999U13\P3cif[c.Cityof4U6817-17-\Compisint.docx
                                                                                                   SEATTLE, WASt 1INOTON 98119
                                                                                           TELEPHONE: (20G) IS5-OW • FAX: (206) 285-S925
